         Case 4:20-cv-05309-PJH Document 71 Filed 10/08/20 Page 1 of 3




                   UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
             Form 1. Notice of Appeal from a Judgment or Order of a
                           United States District Court
Name of U.S. District Court:                 Northern District of California

U.S. District Court case number: 4:20-cv-05309-PJH

Date case was first filed in U.S. District Court: 08/01/2020

Date of judgment or order you are appealing:                       10/07/2020
Fee paid for appeal? (appeal fees are paid at the U.S. District Court)
   Yes         No           IFP was granted by U.S. District Court

List all Appellants (List each party filing the appeal. Do not use “et al.” or other abbreviations.)
  STEVEN MNUCHIN, in his official capacity as the Secretary of the U.S.
  Department of Treasury; CHARLES RETTIG, in his official capacity as U.S..
  Commissioner of Internal Revenue; U.S. Department of Treasury; U.S. Internal
  Revenue Service; United States of America

Is this a cross-appeal?          Yes           No
If Yes, what is the first appeal case number?

Was there a previous appeal in this case?                      Yes           No
If Yes, what is the prior appeal case number?                       20-16915

Your mailing address:
Landon Yost

P.O. Box 502

City: Washington                              State: D.C.             Zip Code: 20044

Prisoner Inmate or A Number (if applicable):

Signature       /s/ Landon Yost                                         Date 10/08/2020
     Complete and file with the attached representation statement in the U.S. District Court
                    Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 1                                                                                          Rev. 12/01/2018
         Case 4:20-cv-05309-PJH Document 71 Filed 10/08/20 Page 2 of 3




                     UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
                        Form 6. Representation Statement
     Instructions for this form: http://www.ca9.uscourts.gov/forms/form06instructions.pdf
Appellant(s) (List each party filing the appeal, do not use “et al.” or other abbreviations.)
Name(s) of party/parties:
STEVEN MNUCHIN, in his official capacity as the Secretary of the U.S.
Dep't of Treasury; CHARLES RETTIG, in his official capacity as U.S.
Comm'r of Internal Revenue; U.S. Dep't of Treasury; IRS; United States.
Name(s) of counsel (if any):
Julie C. Avetta



Address: P.O. Box 502, Washington, D.C. 20044
Telephone number(s): (202) 616-2743
Email(s): julie.c.avetta@usdoj.gov
Is counsel registered for Electronic Filing in the 9th Circuit?                            Yes        No

Appellee(s) (List only the names of parties and counsel who will oppose you on appeal. List
separately represented parties separately.)
Name(s) of party/parties:
Plaintiffs Colin Scholl et al.


Name(s) of counsel (if any):
Yaman Salahi; Kelly Dermody
Lieff Cabraser Heimann & Bernstein, LLP


Address: 275 Battery Street, 29th Floor, San Francisco, CA 94111
Telephone number(s): 415.956.1000
Email(s): ysalahi@lchb.com; kdermody@lchb.com


To list additional parties and/or counsel, use next page.
                   Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                                1                                        Rev. 12/01/2018
         Case 4:20-cv-05309-PJH Document 71 Filed 10/08/20 Page 3 of 3




Continued list of parties and counsel: (attach additional pages as necessary)
Appellants
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
Is counsel registered for Electronic Filing in the 9th Circuit?                               Yes     No
Appellees
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
                  Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                               2                                         Rev. 12/01/2018
